     Case 4:17-cr-00039-JPB-WEJ Document 473 Filed 02/17/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ROME DIVISION

 UNITED STATES OF AMERICA,



       v.                                       CRIMINAL ACTIN NO.
                                                4:17-CR-00039-06-JPB
 MICHAEL KENT,

              Defendant.


 ORDER ADOPTING NON-FINAL REPORT AND RECOMMENDATION

      This matter comes before the Court on the Magistrate Judge’s Non-Final

Report and Recommendation [Doc. 468]. The Magistrate Judge recommended

denying Defendant Michael Kent’s Amended Motion to Suppress. This Court

finds as follows:

      Absent objection, a district judge has broad discretion to accept, reject or

modify a magistrate judge’s proposed findings and recommendations. United

States v. Raddatz, 447 U.S. 667, 680 (1980). Because no objections have been

filed, and in accordance with 28 U.S.C. § 636(b)(1) and Local Criminal Rule

59(2), the Court has reviewed the Non-Final Report and Recommendation for clear

error and finds none.
     Case 4:17-cr-00039-JPB-WEJ Document 473 Filed 02/17/21 Page 2 of 2




      Accordingly, the Court APPROVES AND ADOPTS the Non-Final Report

and Recommendation [Doc. 468]. For the reasons stated by the Magistrate Judge,

Defendant Michael Kent’s Amended Motion to Suppress [Doc. 419] is DENIED.

      SO ORDERED this 17th day of February, 2021.




                                       2
